UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 June 9, 2015 Date of Report (Date of earliest event reported) Cidara Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36912 46-1537286 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 6310 Nancy Ridge Drive, Suite 101 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)752-6170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Compensatory Arrangements of Named Executive Officers On June 9, 2015, the Board of Directors (the “Board”) of Cidara Therapeutics, Inc. (the “Company”), based on the recommendation of the Compensation Committee of the Board, approved increases in the annual base salaries for certain of the Company’s executive officers as set forth below: Executive Officer Annual Base Salary Dirk Thye, M.D.
